



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hindessa, 2013 ONCA 428

DATE: 20130624

DOCKET: C50890

Feldman, MacPherson and Cronk JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Arssei Hindessa

Appellant

Arssei Hindessa, appearing in person

Delmar Doucette,
amicus curiae

Deborah Krick, for the respondent

Heard: June 13, 2013

On appeal from the conviction entered on March 30, 2009
    by Justice Anne M. Molloy of the Superior Court of Justice, sitting with a
    jury.

ENDORSEMENT

[1]

The appellant Arssei Hindessa was convicted of second degree murder and
    was sentenced to life imprisonment without parole eligibility for 18 years. 
    With the assistance of
amicus
, he appeals his conviction on three
    bases.

[2]

First, the appellant contends that the conduct of two jurors, jurors 7
    and 8, as demonstrated by their acceptance of Mr. Dedina as a juror in the
    challenge for cause process, demonstrated that they were biased.  In answering
    the question whether he could judge the evidence without bias, Mr. Dedina
    answered Im not a hundred percent sure.  The triers found him acceptable.

[3]

We do not accept this submission.  In
R. v. Brown
(2005), 194
    C.C.C. (3d) 76, this court made it clear that the triers determination is not
    based solely on the responses given by prospective jurors.  The determination
    involves not only an assessment of the response provided but also an assessment
    of the demeanour and reaction of the prospective juror in answering the
    question.  Given this broader context and the equivocal nature of Mr. Dedinas
    response, we do not see any basis for regarding the triers acceptance of him
    as a juror as establishing bias.

[4]

Second, the appellant contends that the trial judges failure to grant
    an adjournment deprived him of his opportunity to retain the counsel of his
    choice.

[5]

We disagree.  There was no legitimate basis for the adjournment at the
    juncture it was requested.  In any event, no prejudice flowed from the refusal
    in the circumstances because counsel was re-retained on the second day of
    trial.

[6]

Third,
amicus
submits that there was a flaw in the trial
    judges instructions to the jury on the issue of the requisite intent for
    murder.  The flaw was the trial judges introduction of the appellants
    capacity as a substantive issue that the jury had to determine.

[7]

We do not accept this submission.  In our view, the trial judges
    instruction in the rolled-up component of her charge relating to intoxication,
    mental illness, post-traumatic stress disorder and extreme emotion referred to
    the appellants capacity because that was a principal focus of the defence
    case, especially defence counsels closing address.  Importantly, in both the
    jury charge and the decision tree, the ultimate question for the jury was
    accurately stated, namely, as in the decision tree: Did Mr. Hindessa have a
    state of mind required for murder?  In these circumstances, we see no danger
    that the jury would have been confused about the test they had to apply for the
    intent to commit murder.

[8]

The appeal is dismissed.  We are grateful for the assistance of
amicus
in this matter and observe that he is entitled to his fees, up to a maximum of
    100 hours, for his preparation and argument in the appeal.

K. Feldman J.A.

J.C. MacPherson J.A.

E.A. Cronk J.A.


